¶23
(dissenting) — I cannot agree to reinstate Dale Schwab’s vacated manslaughter conviction because a vacated conviction cannot be “magically revived after reversal of the remaining conviction.” Majority at 675 (citing State v. Womac, 160 Wn.2d 643, 651, 160 P.3d 40 (2007)). Vacating a conviction renders the conviction nonexistent. Reviving Schwab’s vacated conviction renders the protection against double jeopardy recognized in Womac, 160 Wn.2d 643, nonexistent and sends contradictory directions to lower courts regarding the consequences of vacated convictions.
Sanders, J.
I. Facts
¶24 A brief recitation of the relevant facts is necessary to frame the issue properly.5 Schwab was charged and convicted of first degree manslaughter and second degree felony murder predicated on either assault or theft. On direct appeal the Court of Appeals held Schwab’s convictions for both first degree manslaughter and second degree felony murder violated double jeopardy. State v. Schwab, 98 Wn. App. 179, 180, 988 P.2d 1045 (1999) (Schwab I). Accordingly, that court properly vacated Schwab’s conviction and sentence for first degree manslaughter. Id. at 190; see also Womac, 160 Wn.2d at 656.
¶25 Following our decisions in In re Personal Restraint of Andress, 147 Wn.2d 602, 56 P.3d 981 (2002) and In re Personal Restraint of Hinton, 152 Wn.2d 853, 100 P.3d 801; (2004), Schwab filed a personal restraint petition, which the *679Court of Appeals granted, vacating his second degree felony murder conviction and remanding to the trial court for further proceedings. The trial court reinstated the previously vacated manslaughter conviction and sentenced Schwab accordingly. The Court of Appeals upheld the trial court’s reinstatement of Schwab’s previously vacated manslaughter conviction. State v. Schwab, 134 Wn. App. 635, 141 P.3d 658 (2006) (Schwab II).
¶26 The question before us is whether a court can reinstate a previously vacated conviction, vacated on double jeopardy grounds, when the remaining conviction is subsequently reversed. The answer is no. See Womac, 160 Wn.2d 643.
II. Analysis
¶27 In Womac we explicitly disapproved conditionally vacating convictions that violate double jeopardy to allow them to be revived later if the remaining conviction is subsequently overturned. "To permit such a practice allows the State multiple bites at the apple by labeling one crime by three different names and upholding any and all resulting convictions.” Id. at 651. We held the proper remedy for a double jeopardy violation was to vacate the conviction that violated double jeopardy because the existence of a conviction in itself violates double jeopardy. Id. at 658. A court has no authority to suspend a conviction that violates double jeopardy only to resurrect it once the double jeopardy violation is subsequently cured. Id. at 659.
¶28 The majority attempts to distinguish Womac by its procedural posture. Majority at 674-76. The rationale in Womac, however, is not dependent on procedure. We stated without exception:
[CJonditional dismissal of . . . lesser charges and verdicts, allowing for reinstatement if the greater verdict and sentence are later set aside, is entirely without support. The State may bring (and a jury may consider) multiple charges arising from the same criminal conduct in a single proceeding. State v. *680Freeman, 153 Wn.2d 765, 770, 108 P.3d 753 (2005) (citing State v. Michielli, 132 Wn.2d 229, 238-39, 937 P.2d 587 (1997)). Courts may not, however, enter multiple convictions for the same offense without offending double jeopardy. Freeman, 153 Wn.2d at 771.
Womac, 160 Wn.2d at 658 (citation omitted).
¶29 The rationale behind Womac is simple: a conviction alone contains the “punitive consequences” that violate double jeopardy. Id. at 656. To avoid a double jeopardy violation, the court must vacate the conviction that causes the double jeopardy violation because “ ‘where a court, in the discharge of its judicial functions, vacates an order previously entered, the legal status is the same as if the order had never existed.’ ” Geiger v. Allen, 850 F.2d 330, 332 (7th Cir. 1988) (quoting Mitchell v. Joseph, 117 F.2d 253, 255 (7th Cir. 1941)); see also People v. Baker, 85 Ill. App. 3d 661, 663, 406 N.E.2d 1152, 40 Ill. Dec. 785 (1980) (stating, “a judgment which is vacated is entirely destroyed ... ”). In other words a vacated conviction is a nonexistent conviction, which eliminates the punitive consequences causing the double jeopardy violation.
¶30 Here, the Court of Appeals properly vacated Schwab’s manslaughter conviction. Schwab I, 98 Wn. App. at 190. Therefore, Schwab’s manslaughter conviction no longer exists; the court cannot resurrect it for any reason, no matter how expedient its reasoning proves to be. But cf. majority at 675-76 (“[Bjecause Schwab successfully challenged both his conviction for first degree manslaughter I and his conviction for second degree felony murder, and neither reversal involved insufficiency of the evidence, double jeopardy does not prevent another conviction for manslaughter, nor should it prevent reinstatement of the manslaughter conviction . . . .” (citation omitted)). There is simply no authority to reinstate a lesser conviction vacated I to avoid double jeopardy, after the greater conviction is[ later set aside. Womac, 160 Wn.2d at 659.
*681¶31 The majority mistakenly claims RAP 2.5(c)(2) provides authority to reinstate a previously vacated conviction. RAP 2.5(c)(2) provides:
[I]f the same case is again before the appellate court following a remand:
(2) Prior Appellate Court Decision. The appellate court may at the instance of a party review the propriety of an earlier decision of the appellate court in the same case and, where justice would best be served, decide the case on the basis of the appellate court’s opinion of the law at the time of the later review.
Here, Schwab II neither is the same case as Schwab I nor follows from remand of Schwab I.
¶32 Schwab I was about a double jeopardy violation resulting from a double conviction and sentence for one offense. See Schwab I, 98 Wn. App. at 188. Schwab II was about whether the trial court can reinstate a previously vacated conviction. See Schwab II, 134 Wn. App. at 643-44. The parties may be the same but the issues are distinct. Cf. Sintra, Inc. v. City of Seattle, 131 Wn.2d 640, 652, 935 P.2d 555 (1997) (prior decision “constitute [d] the law of the case” on subsequent review of same issue). Furthermore, Schwab II was not before the Court of Appeals following remand from its Schwab I decision. Cf. id. (subsequent review followed after remand to lower court). In sum, Schwab II neither addresses the issues raised in Schwab I nor follows from the remand of Schwab I. RAP 2.5(c)(2) does not apply.
¶33 Instead, the general rule on the finality and certainty of decisions applies and precludes revisiting Schwab I unless there is inadvertent mistake or fraud. See Reeploeg v. Jensen, 81 Wn.2d 541, 546, 503 P.2d 99 (1972) (noting the general rule that once judgment is entered, “ ‘ “the appellate court thereafter has no power to reconsider, alter, or modify its decision. To require courts to consider and reconsider cases at the will of litigants would deprive the courts of that stability which is necessary in the administration of justice.” ’ ” (quoting *682Kosten v. Fleming, 17 Wn.2d 500, 505, 136 P.2d 449 (1943) (quoting A.B. Shepherd, Annotation, Power of Appellate Court To Reconsider Its Decision After Mandate Has Issued, 84 A.L.R. 579 (1933)))); see also RAP 12.7(a); RAP 12.9(b).
¶34 Here, the Schwab I decision in light of Andress, 147 Wn.2d 602, cannot be considered an inadvertent mistake without such consideration swallowing the general rule of finality every time this court announces an opinion that possibly influences prior decisions. Such an exception to the general rule would annihilate any retroactivity analysis, see State v. Evans, 154 Wn.2d 438, 444, 114 P.3d 627 (2005), and permit prior litigants to benefit from future holdings of this court.
¶35 Nor does the authority to revisit a decision based on an inadvertent mistake permit us to reexamine the merits of a prior case. As in Shumway v. Payne, 136 Wn.2d 383, 393, 964 P.2d 349 (1998):
We have been cited no authority to support an interpretation of [RAP 12.9(b)] that would authorize this court to order the Court of Appeals to recall its mandate in order to provide a party the opportunity to add an issue to a petition that has already been denied. See Reeploeg, 81 Wn.2d at 546 (to require courts to consider and reconsider cases at the will of litigants would deprive the courts of that stability which is necessary in the administration of justice (citing Kosten v. Fleming, 17 Wn.2d 500, 505, 136 P.2d 449 (1943)); 3 Lewis H. Orland & Karl B. Tegland, Washington Practice: Rules Practice 348 (4th ed. 1991) (the rule should not be considered as authorizing a recall of the mandate for the purpose of reexamining the case on its merits).
III. Conclusion
¶36 The majority recognizes, “[t]he Womac court denounced the idea of a lurking conviction that can bel magically revived after reversal of the remaining convic-l tion.” Majority at 675. It then proceeds to do exactly that,I *683magically reviving a vacated conviction while distinguishing Womac because “we did not consider a case in the procedural posture presented here, nor did the Womac court specifically consider the impact of RAP 2.5(c)(2) in this procedural setting.” Majority at 675. In both cases, however, double jeopardy was violated. In both cases the remedy was to vacate the conviction violating double jeopardy. In both cases this remedy was absolute, not conditioned on the outcome of a subsequent action. The majority’s opinion contravenes our holding in Womac and leaves lower courts to ponder the meaning of a vacated conviction.
¶37 As such, I dissent.
Fairhurst, J., concurs with Sanders, J.

 The underlying facts of Schwab’s convictions are irrelevant to the disposition I of the legal question before us. See In re Pers. Restraint of Hinton, 152 Wn.2d 853, | 856, 100 P.3d 801 (2004).